COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-104-CR
  
  
MICHAEL 
SAPIEN                                                                  APPELLANT
  
V.
  
THE 
STATE OF TEXAS                                                                  STATE
 
  
------------
 
FROM 
THE 371ST DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        A 
jury convicted Appellant Michael Sapien of felony driving while intoxicated and 
assessed his punishment at thirty-two years’ confinement in the Institutional 
Division of the Texas Department of Criminal Justice.  The trial court 
sentenced him accordingly.  Appellant brings a single point on appeal, 
arguing that the trial court erroneously granted the State’s motion to strike 
a member of the venire for cause.
        The 
law is well settled that a defendant must object when the challenge is granted, 
or he waives any error in the granting of the challenge.2  
The record reflects no objection to the trial court’s granting of the 
State’s challenge of the venire member.  Therefore, Appellant has failed 
to preserve his complaint for appellate review.3  
We overrule his sole point on appeal and affirm the trial court’s judgment.
   
 
                                                          LEE 
ANN DAUPHINOT
                                                          JUSTICE
 
 
PANEL 
A:   CAYCE, C.J.; DAUPHINOT and MCCOY, JJ.
 
DO NOT 
PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
May 12, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
Simpson v. State, 119 S.W.3d 262, 267 (Tex. Crim. App. 2003), cert. 
denied, 124 S. Ct. 2837 (2004).
3.  
See Tex. R. App. P. 
33.1(a); Mendez v. State, 138 S.W.3d 334, 341 (Tex. Crim. App. 2004); Mosley 
v. State, 983 S.W.2d 249, 265 (Tex. Crim. App. 1998) (op. on reh’g), cert. 
denied, 526 U.S. 1070 (1999).